DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
	The Information Disclosure Statement received on 02/20/2020 has been received and considered.
Election/Restrictions
Claims 1-17 are currently pending.
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 05/09/2022 is acknowledged.
Claims 11-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022 and made FINAL. 
Claims 1-10 are currently under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, the claim is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping for claim 1 of “maintaining and expanding a colon cancer stem cell or inducing a colon cancer organoid” are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: they are different cell compositions.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims 2-10 are rejected for their dependency on claim 1.

In regards to claim 2, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
Specifically, claims 2 recites in part, “wherein the starting colon cancer stem cell is induced by culturing under conditions where embryonic stem (ES) cells cannot be maintained a colon cancer cell”. This is indefinite because it is unclear what this phrase means. The plane language implies that there could be embryonic stem cells. However, neither claims 1 nor 2 recite the use of embryonic stem cells. The specification does not clarify this because it does not describe the particular conditions where embryonic cells cannot be maintained or define the phrase. However, the specification state, “[Colon cancer stem cells] can be induced by culturing colon cancer cells, into which an exogenous reprogramming factor has been introduced, under conditions where embryonic stem (ES) cells cannot be maintained (p20-21, paragraph [0036]). Therefore, it appears that the phrase refers not to using embryonic cells specifically, but rather to culturing conditions that would be unsuitable for maintaining embryonic stem cells generally.
For compact prosecution, claim 2 has been interpreted as, “The method according to claim 1, whereby exogenous reprogramming factors are introduced in colon cancer stem cells, under culturing conditions that would be unsuitable for maintaining embryonic stem cells.
Additionally, in claim 2, the phrase “the starting colon cancer stem cell” lacks antecedent basis. Claim 1, from which claim 2 depends, refers to “a colon cancer stem cell”, but not a “starting” colon cancer stem cell.

In regards to claim 3, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
	Claim 3 recites in part “a medicament eliminating ability”. The specification does not explicitly define this term, but merely states it as a property in the context of using an ABC transporter inhibitor (see paragraph [0046] as an example). In common usage, a medicament is substance used for medical treatment. Therefore, more literally, it appears to refer to the ability of a cell to eliminate substances used for medical treatments. More simply, it appears to refer to drug resistance.
	However, even if “a medicament eliminating ability” refers to drug resistance it does not sufficiently clarify the claim because there is a syntactic contradiction within the claim. More fully, the claim recites “wherein the starting colon cancer stem cell [is drug resistant] in the presence of an ABC transporter inhibitor at a concentration effective for suppressing [the drug resistance] of [the] colon cancer cell without introduction of an exogenous reprogramming factor.
	This is a contradiction because it implies that the ABC transporter inhibitor both imbues drug resistance and suppresses it simultaneously. The specification does not fully clarify what the statement means. However, it does say, “The concentration of the ABC transporter inhibitor used in the present invention is a concertation effective for suppressing the medicament eliminating ability of colon cancer cells without introduction of a reprogramming factor” (p27, paragraph [0049]). Therefore, it does not appear that the claim means that the ABC transporter inhibitor is causing cells to be drug resistant, but rather these cells are already drug resistant and that the ABC transporter inhibitor is used to overcome this drug resistance. For compact prosecution this is how the claim has been interpreted.
	However, the claim is still problematic because it appears to negate the limitation of an exogenous reprogramming factor introduced in claim 2 from which it depends. For compact prosecution, claim 3 has been interpreted as depending on claim 1 which does not require exogenous reprogramming factors.
	Additionally, in claim 3, the phrase “the starting colon cancer stem cell” lacks antecedent basis. No preceding claims establish “a starting colon cancer stem cell”.
	Finally, claim 3 is rejected under 35 U.S.C. 112(b) for its dependency on claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werneck et al. (Cell Cycle, 2012, previously cited 03/21/2022, on IDS 02/20/2020, hereafter “Werneck”).

In regards to claims 1 and 10, Werneck disclose that CACO-2 cells were cultured with calcineurin inhibitor FK506, and that this promoted tumor growth (Abstract, p3997). As evidenced by the Specification, CACO-2 cells are a type of colon cancer stem cell (paragraph [0040], p24).
In regards to claim 4 and 7, Werneck discloses that six-well plates were seeded with CACO-2 cells before treatment with FK506 (p4006, Viability analysis). The specification defines “adhesion culture” as “culturing the targets cells or cell aggregate adhered to the bottom surface of the incubator” (paragraph {0024]). While Werneck is silent on whether these cells adhered to the bottom of the plates, Werneck also discloses that after treatment with FK506, cells had to be trypsinized for further analysis (p4006, Viability analysis). As trypsinization is used to removed adherent cells from cell culture plates, Werneck therefore also discloses that these cells adhered to the plates.
Therefore, Werneck anticipates the invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Werneck as applied to claims 1, 4, 7 and 10 above and further in view of Oshima et al. (PLOS ONE, 2014, on IDS 02/20/2020, hereafter “Oshima”).

In regards to claim 2, Werneck does not explicitly teach that colon cancer stem cells were cultured with exogenous reprogramming factors. However, Oshima teaches that cancer stem cells can be induced by retrovirally (exogenously) introducing transcription factors OCT3/4, SOX2, and KLF4 (Abstract, p1). In regards to reprogramming factors, the specification specifically lists OCT3/4, SOX2, and KLF4 as reprogramming factors (paragraph [0037]). Oshima also teaches that these transcription factors can induce stemness and specifically induced colon cancer stem cell properties in cancer cells (Introduction, p1, column 2). Moreover, Oshima teaches that Oshima also teaches that these cells were cultured with conventional serum-containing medium, and explicitly not human embryonic stem cell medium (Abstract, p1).
Therefore, a person of ordinary skill in the arts would be motivated to exogenously introduce factors such as OCT3/4, SOX2, and KLF4 because doing so would induce the generation of colon cancer stem cells. Furthermore, because Oshima teaches that colon cancer stem cells can effectively be generated by exogenous expression of OCT3/4, SOX2, and KLF4, and furthermore in a non-embryonic stem cell medium, it can be done with predictable results and a reasonable expectation of success.
In regards to claim 3, Werneck does not explicitly teach that the colon cancer stem cells were drug-resistant when cultured with an ABC transporter inhibitor. However, Oshima teaches that Hoechst33342 labeling with ABC transporter inhibitor verapamil is an effective way to enrich cancer stem cells (p3, Efflux activity for Hoechst33342). Additionally, the specification specifically states that Hoechst33342 is a preferable medicament to be discharged as a measure of a colon cancer stem cell’s medicament eliminating ability (and therefore drug resistance) (p24, paragraph [0046]).
A person of ordinary skill in the arts would be motivated to modify the method of Werneck and culture cells with an ABC transporter inhibitor like verapamil because doing so would enrich those cells. Furthermore, because Oshima teaches that colon cancer stem cells can effectively be enriched with verapamil, it can be done with predictable results and a reasonable expectation of success.
While Oshima is silent on whether this gave cells drug-resistance, Oshima also teaches that verapamil was used at a concentration of 50µM (Figure 3, p6). While claim 3 is not limited to a specific ABC inhibitor or concentration, the specification suggests that verapamil at a concentration of not less than 50µM is sufficient to induce this effect (paragraph [0049]), p27). Therefore, since Applicant’s disclosure indicates that a concentration of 50µM of verapamil is sufficient to induce drug-resistant colon cancer stem cells, and since Oshima carries out this step, the reference is deemed to inherently produce drug resistant colon cancer stem cells as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of Werneck and Oshima render the invention unpatentable as claimed.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Werneck as applied to claims 1, 4, 7, and 10 above, and further in view of Guruswamy et al. (International Journal of Cancer, 2008, hereafter “Guruswamy”).

In regards to claims 5 and 6, Werneck, as above teaches that six-well plates were seeded with CACO-2 cells before treatment with FK506, and that these cells adhered to the plate wells (p4006, Viability analysis). Werneck does not explicitly teach that the colon cancer stem cells were cultured in a three-dimensional (3D) culture. 
However, Guruswamy teaches a method for culturing CACO-2 cells in 3D (Abstract, p25), Guruswamy also teaches 3D cultures are advantageous because they more closely mimic the in vivo environment of a tumor (p27, column 2, SAM inhibits both spheroid size and number of 3-dimensional Caco-2 cultures).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Werneck and also culture colon cancer stem cells in 3D because it would more closely mimic the in vivo environment of a tumor, and because Guruswamy teaches that Caco-2 cells can be successfully cultured in 3D it could be done with predictable results and a reasonable expectation of success. Additionally, because the modification occurs after the adhesion-culturing step, as taught by Werneck, the 3D culturing step is inherently performed after the adhesion-culturing step.
	Therefore, the combined teachings of Werneck and Guruswamy renders the invention unpatentable as claimed

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Werneck in view of Guruswamy as applied to claims 1, 4, 5, 6, 7 and 10 above, and further in view of Takebe et al. (Nature, 2013, Hereafter “Takebe”) as evidenced by Fang et al. (3D Cell Culture, Drug Screening, and Optimization, Jan. 2017, hereafter “Fang”).

In regards to claim 8, neither Werneck nor Guruswamy explicitly teach that the 3D culture step is performed by co-culturing mesenchymal stem cells (MSCs) and vascular endothelial cells (VECs). However, Takebe teaches a method of culturing hepatic organoids by co-culturing human induced pluripotent stem cells (hiPSCs), specified for hepatic differentiation, with human MSCs and human umbilical cord endothelial cells (HUVECs) (Figure 1, p481). Takebe teaches that these cells were co-cultured to recapitulate early organogenesis, and specifically that these cell types were used because of their primitive nature (p481, column 1, last paragraph). Takebe also teaches that this led to functional vasculatures which lead to the maturation of iPSCs into tissue resembling adult liver (Abstract, p581).
	While Takebe teaches that this method was used for the generation of liver organoids, not colon cancer organoids, Takebe does not suggest that this method does not have broader applicability to other cell and organoid types. Furthermore, as evidenced by Fang, it is known in the art that co-cultures have application to other cell and organ types, including cancer organoids, specifically (p464, column 1, generally). Also, as evidenced by Fang, this is important for cancer research because it can reproduce the metastatic microenvironment (p464, column 1, last paragraph).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Takebe, as suggested by Guruswamy, and induce the 3D culturing step by co-culturing cancer cells with MSCs and VECs because it would more effectively lead to the maturation of these organoids, would more closely mimic cancer microenvironnments, and because it would cause the cells to self-organize into 3D structures, saving time and expense. Furthermore, because Takebe successfully co-cultures and forms 3D structures with MSCs and VECs, and because it is known in the art that cancer cells can be co-cultured to form organoids, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Werneck, Guruswamy, and Takebe renders the invention unpatentable as claimed.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneck as applied to claim 1, 4, 7, and 10 above, and further in view of Sakai et al. (The Journal of Medical Investigation, 2003, hereafter “Sakai”).

In regards to claim 9, Werneck discloses that the colon cancer stem cells were cultured with the calcineurin inhibitor for 48hrs (p4006, Viability analysis). However, Sakai teaches that human liver cancer cells were cultured with calcineurin inhibitors FK506 and cyclosporine A (CsA) between 1 and 6 days (Abstract, p63) which overlaps with the range of 5 to 25 days. In regards to overlapping ranges, MPEP 2144.05 states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. In regards to FK506, specifically, Sakai teaches that while the drug can cause invasiveness, this effect was concentration dependent and not significant in the first two days and after 5 days (Abstract, p63). While Sakai uses calcineurin inhibitors on liver cancer cells, there is no indication in Sakai that the method is inappropriate for other cancer cell types. Indeed, the fact that Werneck uses calcineurin on colon cancer stem cells already suggests that the method of Werneck can be modified as a matter of routine optimization. In the instant case, a person of ordinary skill in the arts would be motivated to modify the method of Werneck and incubate cancer cells with a calcineurin inhibitor for 5 to 25 days because after 48hrs, but before 5 days, these inhibitors may inhibit the invasiveness of these cells, but after 5 days this effect is overcome. Furthermore, because Werneck and Sakai both demonstrate that cancer cells can effectively be cultured with calcineurin inhibitors it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Werneck and Sakai renders the invention unpatentable as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                                                                                                                                                                                                                                /LAURA SCHUBERG/Primary Examiner, Art Unit 1632